                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                         Case No. 20-cv-25049-BLOOM/Otazo-Reyes

MARK ANTHONY DINGLE,

       Petitioner,

v.

SECRETARY OF THE FLORIDA
DEPARTMENT OF CORRECTIONS,
Mark S. Inch,

      Respondent.
________________________________/

ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATIONS

       THIS CAUSE is before the Court upon the Petition Under 28 U.S.C. § 2254 for Writ of

Habeas Corpus by a Person in State Custody (“Petition”), filed by pro se Petitioner Mark Anthony

Dingle (“Petitioner”), on December 11, 2020. ECF No. [1]. The Petition was previously referred

to the Honorable Alicia M. Otazo-Reyes for a Report and Recommendations (“R&R”) on all

dispositive matters. See ECF No. [9]. On June 5, 2021, Judge Otazo-Reyes issued the R&R,

recommending that the Petition be denied, and that no certificate of appealability issue. See ECF

No. [17]. Petitioner filed timely objections, ECF No. [18] (“Objections”).

       “In order to challenge the findings and recommendations of the magistrate judge, a party

must file written objections which shall specifically identify the portions of the proposed findings

and recommendation to which objection is made and the specific basis for objection.” Macort v.

Prem, Inc., 208 F. App’x 781, 783 (11th Cir. 2006) (quoting Heath v. Jones, 863 F.2d 815, 822

(11th Cir.1989)) (alterations omitted). The Court then conducts a de novo review of the portions

of the R&R to which Petitioner has objected. See Williams v. McNeil, 557 F.3d 1287, 1291 (11th



                                                 1
                                                          Case No. 20-cv-25049-BLOOM/Otazo-Reyes


Cir. 2009) (citing 28 U.S.C. § 636(b)(1)). To the extent a party fails to object to parts of the

magistrate judge’s report, those portions are reviewed for clear error. Macort, 208 F. App’x at 784

(quoting Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir.1999)).

        In pertinent part, Petitioner was sentenced in the state court to two consecutive life

sentences for offenses committed when he was a juvenile at 16 years of age. The R&R notes,

which Petitioner has not disputed, that he has a Presumptive Parole Release Date of June 17, 2029.

See ECF No. [17] at 2.

        Petitioner’s claims are premised upon the United States Supreme Court’s decision in Miller

v. Alabama, 657 U.S. 460, 470 (2012), in which the Court held that “mandatory life-without-parole

sentences for juveniles violate the Eighth Amendment.” In the Objections, Petitioner objects to the

portion of the R&R in which Judge Otazo-Reyes concludes that the post-conviction court’s denial

of his Miller/Atwell claim based upon the Supreme Court’s post-Miller decision in Virginia v.

LeBlanc, 137 S. Ct. 1726 (2017), was neither contrary to, nor involved an unreasonable application

of clearly established federal law as articulated in LeBlanc.1 Judge Otazo-Reyes also determined

that it cannot be said that the post-conviction court in Petitioner’s case acted unreasonably in

applying the majority opinion in Michel, and its adoption of LeBlanc.

        In the Objections, Petitioner argues specifically that, based upon the United States Supreme

Court’s recent decision in Jones v. Mississippi, the Florida Supreme Court’s conclusion in Michel


1
  In Atwell v. State, the Florida Supreme Court applied Miller to an individual who had been sentenced to
life in prison as a juvenile with the possibility of parole after twenty-five years, but whose earliest parole
date under the existing parole system was 140 years after his crime. 197 So. 3d 1040, 1043,1050 (Fla.
2016). However, in State v. Michel, the Florida Supreme Court receded from Atwell, determining that the
United States Supreme Court’s decision in LeBlanc clarified that the majority in Atwell did not properly
apply United States Supreme Court precedent. 257 So. 3d, 3, 6 (Fla. 2018). In LeBlanc, the United States
Supreme Court determined that the state trial court did not unreasonably apply Supreme Court precedent
in denying the petitioner’s motion to vacate his sentence of life imprisonment, where Virginia had a geriatric
release program, which allows older inmates to receive conditional release under some circumstances. 137
S. Ct. at 1728.
                                                     Case No. 20-cv-25049-BLOOM/Otazo-Reyes


that Atwell was wrongly decided based upon its interpretation of LeBlanc, is contrary to clearly

established Supreme Court precedent because Jones permits states to impose additional sentencing

limits in cases involving defendants under the age of eighteen convicted of murder. 141 S. Ct.

1307, 1323 (2021).

        Upon review, however, Petitioner appears to misapprehend the Florida Supreme Court’s

interpretation of LeBlanc in Michel. Importantly, the United States Supreme Court in LeBlanc did

not determine that Virginia’s geriatric release program satisfies the requirements of the Eighth

Amendment with respect to juvenile nonhomicide offenders sentenced to life. The United States

Supreme Court in LeBlanc held that the trial court did not unreasonably apply United States

Supreme Court precedent in denying the petitioner’s motion to vacate his life sentence, where such

a program exists. 137 S. Ct. at 1729. The Court therefore disagrees with Petitioner’s

characterization that the Florida Supreme Court adopted a particular policy approach from

LeBlanc, as LeBlanc did not contain any particular policy approach to adopt.

        In Michel, the Florida Supreme Court concluded, based on its reading of LeBlanc, that the

petitioner’s sentence did not violate United States Supreme Court precedent because he was not

sentenced to life without the possibility of parole and would be eligible for parole after serving 25

years of his sentence, which was in his lifetime. Id. at 7. The Florida Supreme Court further

observed that the interpretation of the Eighth Amendment in United States Supreme Court

precedent “only requires states to provide ‘some meaningful opportunity to obtain release based

on demonstrated maturity and rehabilitation.” Id. (citing Graham v. Florida, 560 U.S. 48, 75

(2010)). Finally, the Florida Supreme Court concluded that the petitioner in Michel would indeed

receive a meaningful opportunity under Florida’s existing parole system after serving 25 years in

prison. Id.
                                                     Case No. 20-cv-25049-BLOOM/Otazo-Reyes


        As such, the Court also disagrees with Petitioner that the Florida Supreme Court’s decision

in Michel somehow violates the United States Supreme Court’s decision in Jones. In Jones, the

United States Supreme Court observed that the states may impose additional sentencing limits on

juvenile offenders, holding that its “precedents do not require an on-the-record sentencing

explanation with an implicit finding of permanent incorrigibility,” by the sentencer in life without

parole cases. 141 S. Ct. at 1321. Accordingly, Petitioner’s objection is due to be overruled.

        Upon review, the Court finds the R&R to be well-reasoned and correct. The Court therefore

agrees with the analysis in the R&R and concludes that the Petition should be denied. The Court

further agrees that the recommendation in the R&R that Petitioner is not entitled to a certificate of

appealability is correct.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

            1. Petitioner’s Objections, ECF No. [18], are OVERRULED.

            2. The R&R, ECF No. [17], is ADOPTED.

            3. The Petition, ECF No. [1], is DENIED, and no Certificate of Appealability shall

                issue.

            4. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                all pending motions are DENIED AS MOOT, and all deadlines are

                TERMINATED.

            5. The Clerk of Court is directed to CLOSE this case.
                                            Case No. 20-cv-25049-BLOOM/Otazo-Reyes


       DONE AND ORDERED in Chambers at Miami, Florida, on July 6, 2021.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record

Mark Anthony Dingle, pro se
073356
Dade Correctional Institution
Inmate Mail/Parcels
19000 SW 377th Street
Florida City, Florida 33034
